Citation Nr: 1620207	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-48 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to January 1971, with service in Vietnam. The Veteran died in April 2009. The Appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2012. A transcript of the hearing is associated with the claims files.  

The Appellant submitted additional evidence in support of her claim after the September 2012 Travel Board hearing along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.




FINDINGS OF FACT

1. The Veteran died in April 2009. The certificate of death lists the cause of death as morphine intoxication.

2. At the time of death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated at 100 percent disabling and for bilateral tinnitus rated at 10 percent disabling and a noncompensable rating for bilateral hearing loss.

3. The service-connected PTSD contributed substantially and materially to the Veteran's cause of death. 


CONCLUSION OF LAW

The Veteran's service connected PTSD contributed substantially and materially to the cause of the Veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify Appellant's contentions and the Veteran's treatment history and noted the potential evidentiary defects present. In addition, the VLJ held the file open for 30 days to provide Appellant an opportunity to submit additional evidence. The Appellant demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claims. The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

II. Dependency and Indemnity Compensation

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015). The Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) ; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The Veteran's certificate of death reflects he died in April 2009 from morphine intoxication. See April 2009 Certificate of Death. At the time of death, the Veteran was service-connected for PTSD rated at 100 percent disabling, bilateral tinnitus rated at 10 percent disabling and noncompensable bilateral hearing loss. The Appellant contends that the Veteran's cause of death is a result of his service connected PTSD. The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD contributed substantially or materially to the Veteran's cause of death. 

The Appellant has consistently stated that the Veteran's service-connected PTSD, and his symptoms of such contributed to and resulted in his death. The Appellant reported that the Veteran may have taken more than his prescribed dose of pain medication on the day of his death, or that he likely made a mistake and took the wrong pill. See September 2012 hearing transcript. The Appellant has consistently reported that she believes the Veteran took more pain medication than prescribed by mistake and as a result of his PTSD. See December 2009 Notice of Disagreement. 

An October 2010 VA opinion has been made part of the claims file. The VA opinion found that the Veteran's cause of death, morphine intoxication, was not caused by or a result of his service-connected PTSD. See October 2010 VA opinion. A supplemental VA opinion was made part of the claims file in March 2013. The supplemental VA opinion found that it was less likely than not that the Veteran's PTSD contributed to his cause of death. See Mach 2013 VA opinion.  The opinion noted the Veteran's death was caused by a lethal dose of morphine. The examiner found no connection between the medications the Veteran was prescribed for his PTSD and his death from morphine overdose. Id. 

An October 2011 opinion from the Veteran's treating VA psychiatrist has been made part of the claims file. See October 2011 Opinion. The Veteran was under the care and treatment of this VA psychiatrist at the Traumatic Stress Recovery Program (TSRP) from January 2004 until his death in April 2009 for his PTSD. The opinion notes until his death the Veteran was regularly attending group therapy sessions through TSRP. Further, the Veteran did not express any suicidal ideations, hopelessness or thoughts of death. The treating VA psychiatrist reported the treatment team attributed the Veteran's death to an accidental overdose or an adverse reaction to his prescribed medications. Id. 

In addition, a November 2012 opinion from the Veteran's treating VA psychiatrist has been made part of the claims file. The opinion notes that the Veteran's PTSD could have been a contributing factor to his death.  See November 2012 Opinion. The VA psychiatrist noted the Veteran had difficulties with concentration and memory, both of which were symptoms of his PTSD. Further, the treating psychiatrist noted that the Veteran's problems with concentration and memory often led to him making mistakes with his medications. As a result these symptoms contributed to an accidental overdose of the Veteran's pain medication. The VA psychiatrist noted a review of his clinical notes and treatment notes at TSRP show the Veteran's continued difficulties with concentration and memory. As a result the VA treating psychiatrist noted the Veteran's symptoms relating to concentration and memory issues could have conceivably contributed to his accidental overdose on his pain medication.  Id. 

The Board finds the November 2012 opinion of the treating VA psychiatrist to be persuasive. The November 2012 opinion from the Veteran's treating VA psychiatrist supports a finding that the Veteran's service-connected PTSD contributed substantially and materially to the cause of the Veteran's death. The treating psychiatrist was involved and oversaw the Veteran's care and treatment from January 2004 until his death in April 2009. The VA treating psychiatrist found that the Veteran's memory problems, a symptom of his PTSD, led to him forgetting to take the proper dose of his medication, taking too much medication, or taking doses at improper times and such resulted in the morphine overdose which ultimately resulted in the Veteran's death. The VA psychiatrist noted the Veteran's ongoing problems with concentration and memory, symptoms of his PTSD, which often resulted in medication mistakes. On the other hand, the October 2010 and March 2013 VA opinions do not support a finding that the Veteran's service-connected PTSD contributed substantially or materially to his cause of death. Here, the Board finds the opinion of the Veteran's treating VA psychiatrist to be far more convincing. 

As such, the Board finds that the Veteran's death is proximately due to or the result of his service-connected PTSD. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). Accordingly, service connection for the Veteran's cause of death is granted. 


ORDER


Service connection for the cause of the Veteran's death is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


